Thomas, J.
The notes were given for a good consideration, were negotiable, and were purchased by the plaintiffs by payment of their full value. The defendants promised to pay the payee or Ms indorsee without special demand. Such was then legal undertaking. The suits were not malicious within the intendment of law. They were not only with probable cause, but with good legal cause. But two suits are brought where three might have been. The matters charged against the plaintiffs do not constitute barratry, maintenance, or champerty. They are smts in the plaintiffs’ own right. They are for good legal cause. There are but two. 1 Russ, on Crimes, 185 ; 4 Bl. Com. 135; Commonwealth v. Davis, 11 Pick. 432; 1 Hawk. P. C. 535. The acts offered to be proved are in violation of the law of kindness, but they constitute no defence to this suit.

Exceptions overruled